Title: From John Adams to Julia Stockton Rush, 24 April 1813
From: Adams, John
To: Rush, Julia Stockton



Dear Madam
Quincy April 24th 1813

Yesterday morning hoping to receive a letter from your Husband, the messenger brought me a letter from Dr Waterhouse, with the melancholy the afflicting, account of his death; There is not a man out of my own family remaining in the world in whom I had so much confidence, for whom I had so tender an affection, and whose Friendship was so essential to my happiness. My loss and my sensibility of it can bear no proportion however to yours, my dear Madam. Most sincerely do I sympathize with you and your family under this severe dispensation of Providence. The worth of this dear departed friend, his talents, his virtues, his services to his Country and to mankind are far beyond my powers to describe. They are fortunately recorded in his imperishable works.
For himself he had lived long enough. Not a doubt can be entertained for a moment of his present felicity. he has left you Madam for your consolation Sons and daughters worthy of him and of you, ornaments to their family and their Country, I pray you Madam to present to each of them my cordial condolence and best wishes for their prosperity
The lot of humanity cannot be changed or avoided. Inevitable misfortunes must be born and ought to be welcomed as the result of wisdom and Benevolence intended for our ultimate benefit. So beleives and so in this instance prays Dear Madam your sincere friend and obliged Servant

John Adams.